Exhibit 10.46

2011 Bonus Plan

The Company has implemented annual incentive bonus programs for its employees
intended to reward them only if the Company achieves specific quantitative and
qualitative goals, aligned with driving significant operational performance to
increase stockholder value. On January 13, 2011, the Committee approved the
Company’s 2011 annual bonus scheme (the “2011 Bonus Plan”) covering almost half
of the Company’s employees, including the Company’s named executive officers.
The 2011 Bonus Plan offers employees an opportunity to receive a bonus equal to
a percentage of their base salary. The percentages range from 5 - 100% of base
salary (depending on employee level) for on-target performance of a number of
performance targets, with a potential maximum payment of double the on-target
percentage payable. Employees also have the opportunity to earn up to 1.5 times
the calculated bonus amount depending on the employee’s performance during the
year.

In order for any bonuses to be payable, the Company is required to achieve a
qualifying financial performance target. If the qualifying target is not
achieved, no bonus payments will be made under the 2011 Bonus Plan. If the
qualifying target is achieved, bonuses would be payable according to achievement
against the Company performance targets, together with a personal performance
multiplier based on achievement of individual targets over the course of the
year. The performance metrics for the named executive officers measure:
(i) operating cash flow; (ii) customer satisfaction; (iii) customer net
additions and (iv) gross margin. Subject to the achievement of the performance
conditions, bonuses will be paid on or around March 31, 2012. Ten per cent. of
any bonus payable to certain senior executives in March 2012 will be deferred
for twelve months and paid in the form of restricted stock units. The grant date
of these restricted stock units will be the date on which the bonus is to be
paid and will vest on the date of the first year anniversary. Payments made
under the 2011 Bonus Plan will be approved by the Committee.

Employees who are not in the 2011 Bonus Plan are subject to local schemes which
reflect the specific business requirements in that area. For instance, employees
in sales related roles are generally in commission schemes which are designed
based upon the sales mix for that area of the business and reviewed regularly to
ensure they are targeted appropriately. Other employees who are not in the 2011
Bonus Plan are in bonus schemes based upon targets which are tied into local
business objectives.